DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) in the reply filed on 2/22/2021 is acknowledged.  The traversal is on the ground(s) that Group II (claim 20) is a combination of the subject matter of claims 1, 8-9 and is therefore not distinct.  This is found persuasive because and the restriction requirement between Groups I-II is withdrawn.
Applicant's election with traverse of Species C (Fig. 3) in the reply filed on 2/22/2021 is acknowledged.  The traversal is on the ground(s) that Species A-C do not have mutually exclusive characteristics (e.g. as the elements of Species A-C can be incorporated into each other species).  This is found persuasive because and the restriction requirement between Species A-C is withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Cooler (e.g. fan or blower) in claim 12; thermal converter, catalytic converter in claim 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is recites the limitation "the separated gas" and “the service”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-11 recites “the outlet passage fluidically leads at the lowermost point of the secondary gas collection space into the [secondary] gas collection space”; it is unclear how a passage can lead at a lowermost point from one element into the same element. Claims 9-11 are interpreted such that fluid flowing through the outlet passage flows into the secondary gas collection space. 
Claim 12 recites wherein in the outlet path a cooler is provided, but it is unclear how a cooler can be provide in the outlet path. Claim 12 is interpreted such that a fluid, in the outlet path, is able to be cooled by a cooler (e.g. a fan or blower). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 5-9, 11, 13, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter (EP2357433).
Regarding claim 1,
Richter teaches a sorption heat exchanger module 1 comprising: a liquid and gas-tight housing (e.g. the housing of container 2, condenser 6, tank 7, evaporator 9 etc…) with a sorption zone 2 and with a receiving zone (e.g. the zone of receiver comprising condenser 6 and tank 7), through which a working fluid (e.g. water, see par. 4) is flowable; wherein the working fluid is able to be sorped or desorped in the sorption zone 2 in a sorbent (e.g. zeolite, see par. 4) and evaporated or condensed in the receiving zone on a receiver (e.g. the condenser 6 and tank 7); and wherein an outlet path (e.g. the path comprising line 10, collection space 13, and outlet with valve 18) with a displacement space (e.g. the space in which vapor collects in tank 7) and with an outlet passage  10 leading out of the displacement space is connected to the receiving zone downstream, so that a gas separated from the working fluid is able to be collected in the displacement space and via the outlet passage conducted out of the  displacement space (see pars. 20-21).
Regarding claim 2,
Richter teaches wherein the receiver of the receiving zone is formed through a condensation structure or through a sorption material (see par. 21). 
Regarding claims 5, 19,
Richter teaches wherein at least one of: in the outlet path, a non-return valve 18 is arranged last downstream, so that with a pressure differential on the non-return valve, the separated gas is able to be conducted out of the outlet path, and the outlet path is closed off to the outside in a liquid and gas-tight manner by a closure (e.g. the outlet surrounding valve 18), so that the outlet path is only able to be 
Regarding claim 6,
Richter teaches wherein in the outlet path a temperature sensor (e.g. sensor 22, 23, see Fig. 2)is arranged, so that during the draining of the separated gas a temperature change between the through-flowing gas and the through-flowing working fluid is able to be detected and the draining of the separated gas interrupted (see par. 22).
Regarding claim 7,
Richter teaches wherein the outlet passage out of the displacement space leads directly to the outside (see par. 20) and with an orientation of the sorption heat exchanger module suitable for the operation upwards from the displacement space (e.g. as a fluid flows upwards through the cavity relative to the displacement space, wherein the term suitable is interpreted to merely mean that the module is capable of being oriented such that the displacement space is relatively lower than any point of the outlet passage).
Regarding claim 8,
Richter teaches wherein in the outlet path the displacement space forms a primary gas collection space 13 for storing the separated gas.
Regarding claim 9,
Richter teaches wherein in the outlet path a secondary gas collection space 13 for storing the separated gas is connected to the outlet passage downstream, wherein with an orientation of the sorption heat exchanger module to suit the operation (wherein the term suit the operation is not given patentable weight so long as the module is capable of operating in some capacity), the outlet passage 
Regarding claim 11,
Richter teaches wherein in the outlet path an outer passage (e.g. passage through outlet valve 18) is provided, which leads out of the secondary gas collection space 13 to the outside (see par. 20), wherein with the orientation of the sorption heat exchanger module suitable for the operation, the outer passage fluidically leads in the uppermost point of the secondary gas collection space into the same and out of the secondary gas collection space upwards (see par. 20).
Regarding claim 13,
Richter teaches wherein at least one of: in the outlet path a thermal or catalytic converter (e.g. heater 20, see Fig. 2) is arranged, so that portions of the working fluid contained in the separated gas are able to be chemically converted into decomposition products, and in the outlet path an exchangeable adsorbent cartridge is arranged, so that portions of the working fluid contained in the separated gas are able to be collected.
Regarding claim 20,
The subject matter of claim 20 is directed towards essentially the same subject matter as claims 1, 8-9 and has been addressed in the rejection of claims 1, 8-9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Braunschweig (US 2015/0233620).
Regarding claim 10,
Richter does not teach wherein: the outlet passage is a throttling tube, so that the flow rate of the separated gas out of the displacement space into the secondary gas collection space is able to be limited, or in the outlet passage a non-return valve is arranged, so that a return flow of the separated 
Braunschweig, directed to a collecting reservoir for recovering working medium in sorption devices, teaches a throttling tube (e.g. a capillary tube) provided between a collecting reservoir and an inert gas trap as the throttling tube realizes an effective seal (see par. 33). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Richter by Braunschweig with the motivation of realizing an effective seal. 
Regarding claim 12,
Richter does not teach wherein in the outlet path a cooler is provided, so that portions of the working fluid contained in the separated gas are able to be condensed in the outlet path and separated from the separated gas.
Referring to pars. 45, 47, Braunschweig teaches wherein vapour of a working medium advantageously condenses on the inner surface of a collecting reservoir; in order to support condensation or to enforce it, an improved discharge of the condensation heat may be prudent. Advantageously, this is realized as follows: by a fan (active cooling, forced convection). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Richter by Braunschweig with the motivation of optionally allowing the working fluid to be condensed (e.g. for advantageously returning the fluid in liquid form, see Braunschweig, pars. 45, 47). 
Allowable Subject Matter
Claims 3, 4, 18, 14-17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 3, Richter does not teach wherein a free-standing outer surface receiver for the condensing is orientated in a flow passage parallel to a flow direction of the working fluid, so that during the condensing of the working fluid on the receiver, no gas cushion is able to be formed on the outer surface of the receiver. 
Regarding claims 4, 18 Richter does not teach a convection barrier wall separating the receiving zone from the displacement space. 
Regarding claims 14-17, Richter teaches a method of determining, via a control unit 25 check values (e.g. temperature values) and determining, via the control unit, a performance loss or no performance loss (see par. 22), and starting a venting cycle (e.g. through activation of heater 20, see par. 22) but does not teach that the venting cycle comprises a two part process as recited in claim 14. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yonezawa teaches a gas extraction device for sorption heat exchangers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Steve S TANENBAUM/               Examiner, Art Unit 3763